KILEY, Circuit Judge
(dissenting).
I dissent, because I think that the petitioners were deprived of due process at their trial in the Illinois court, in that the court failed to instruct the jury to consider whether the state had proved a necessary element for conviction of felony murder under Illinois law.
At the time of petitioners’ trial the Illinois felony murder rule appeared to be that non-actors are responsible for murder committed by a co-conspirator only where the conspirators agree to commit a forcible felony which by nature is dangerous to human life, and the murder is committed in the execution of that agreement.
The trial judge, apparently acting under this theory, determined that the mail theft engaged in by petitioners fell within the felony murder rule and therefore gave the following instructions, among others, to the jury:
The Court instructs the jury as a matter of law, that in this case to constitute the crime of murder * * * it is sufficient if the jury believe from the evidence beyond a reasonable doubt that the defendants and their co-conspirator combined to do an unlawful act, such as steal from the United States mails and that the deceased was killed by a co-conspirator in the attempt to execute such purpose.
******
* * * if several persons conspired to do an unlawful act and death occurs in the prosecution of the common object, then all are alike guilty of homicide.
******
* * * if two or more persons are engaged in the prosecution of a felony, the acts of each * * * are * * binding upon all and all are alike responsible for the acts of each in the prosecution of such felony.
******
* * * if you fjncj from all the evidence and beyond a reasonable doubt that Allen Golson and William Perkins or either of them and George Wilson entered into a conspiracy to commit an unlawful act and that prior to the completion of the unlawful act contemplated by the conspiracy George Wilson shot and killed John Phillip McAuliffe then you should find the defendants, Allen Golson and William Perkins guilty of murder.
These instructions left only two questions for the jury: whether the parties had conspired to commit an unlawful act, and whether a murder took place during the commission of that act. The jury, presumably resolving these questions in favor of the State, found petitioners guilty.
On appeal to the Illinois Supreme Court petitioners argued that theft from the mails by stealth was not a forcible *13felony by nature dangerous to human life and that for this reason the felony murder doctrine could not be properly applied to their case.
The Illinois Supreme Court appeared to agree that theft from the mails by stealth is not a forcible felony, but went on to reject the idea that the felony murder doctrine applies only to certain classes of felonies. The court instead held that “the test to be applied in determining whether the felony murder doctrine is applicable * * * is whether, under the facts of a particular case, it is contemplated that violence might be necessary to enable the conspirators to carry out their common purpose.”
The Supreme Court in applying the new rule to petitioners’ case found there was sufficient evidence from which the jury could infer “that the conspirators intended to forcibly resist any attempt to arrest them, either during the course of the crime or in an attempt to escape from the scene.” The court consequently found that petitioners’ case fell within the test of felony murder and affirmed petitioners’ convictions.
The part of the instruction before us, basis of petitioners’ claim, is:
* * * it is sufficient if the jury believe from the evidence beyond a reasonable doubt that the defendants [petitioners] and their co-conspirators combined to do an unlawful act, such as to steal from the United States mails and that the deceased was killed by a co-conspirator in the attempt to execute such purpose.
It is plain that the element which the Illinois Supreme Court, in reviewing petitioners’ case in People v. Golson, 32 Ill.2d 398, 207 N.E.2d 68, 73, stated was the test in felony murder was omitted from this virtual directory instruction.
The Illinois Supreme Court decided that the challenged instruction, when considered with the other instructions given, and in the light of the facts of the case, was not improper and did not mislead the jury, and its giving was not reversible error. The district court in denying petitioners habeas corpus relief justified the instruction on the same basis.
Neither the Illinois Supreme Court opinion nor the district court’s memorandum sets forth the other instructions or states whether the cryptic reference to other instructions means that the instruction complained of was defective, but that the defect is supplied by the other instructions. In my view, the additional instructions, which I have set out, tend to aggravate the unfairness of the instruction complained of rather than to aid it. I think that the test of the defendants’ guilt under the indictment was withdrawn from the jury, because under the instructions given petitioners could be convicted without proof that it was “contemplated that violence might be necessary” to enable them to carry out their purpose of theft.
I agree that the jury could have reasonably inferred from the evidence that the necessary contemplation of violence was present in this case. But the State trial court never instructed the jury to consider that question, and the jury had no opportunity to draw the necessary inference.
The trier of fact under Illinois procedure accordingly did not determine whether the element of contemplation of violence, necessary for conviction under Illinois law, was proved beyond a reasonable doubt by the State. I think the due process clause of the Fourteenth Amendment requires that the trier of fact, designated by Illinois, decide in the first instance whether a necessary element of an offense has been proven beyond a reasonable doubt. Cf. Bollenbach v. United States, 326 U.S. 607, 66 S.Ct. 402, 90 L.Ed. 350. An appellate court that has not heard the evidence or seen the witnesses can not, consistently with fundamental fairness, be allowed to make the initial factual determination that a criminal has been proven guilty by the State.
I would therefore remand this case to the district court with directions to *14grant the writ if the State did not, within a reasonable time, afford petitioners a new trial at which the jury could consider the proof as to all necessary elements of the crime charged.